                                                                                                                   Filed
                   Case 2:19-cv-00232 Document 1-6 Filed on 08/14/19 in TXSD Page 1 of 16           7/10/2019 3:12 PM
                                                                                                       Anne Lorentzen
                                                                                                          District Clerk
                                                                                                 Nueces County, Texas

                                                    2019CCV-61149-2
                                          CAUSE NO.________________


              ELIAZAR BENAVIDEZ AND                       §          IN THE COUNTY COURT OF
              CELIA BENAVIDEZ                             §
                  Plaintiff,                              §
                                                          §                  LAW NUMBER _______
              v.                                          §
                                                          §
              UNITED PROPERTY &                           §
              CASUALTY INSURANCE                          §             NUECES COUNTY, TEXAS
              COMPANY                                     §
                  Defendant.


                                     PLAINTIFFS’ ORIGINAL PETITION


             TO THE HONORABLE JUDGE OF SAID COURT:

                     COMES      NOW,     ELIAZAR      BENAVIDEZ        AND    CELIA     BENAVIDEZ

             (“Plaintiffs or Benavidez”), and files this Plaintiffs’ Original Petition, complaining of

             United     Property   &   Casualty    Insurance    Company      (“United   Property”   or

             “Defendant”), and for cause of action, Plaintiffs would respectfully show this

             Honorable Court the following:

                                        DISCOVERY CONTROL PLAN

             1.      Plaintiffs intend for discovery to be conducted under Level 3 of Rule 190 of

                     the Texas Rules of Civil Procedure. This case involves complex issues and

                     will require extensive discovery. Therefore, Plaintiffs will ask the Court to

                     order that discovery be conducted in accordance with a discovery control plan

                     tailored to the particular circumstances of its suit.




                                                     EXHIBIT A-2

Copy from re:SearchTX
                  Case 2:19-cv-00232 Document 1-6 Filed on 08/14/19 in TXSD Page 2 of 16



                                                   PARTIES

             2.     Plaintiffs Eliazar Benavidez and Celia Benavidez are individuals residing in

                    Nueces County, Texas.

             3.     Defendant United Property & Casualty Insurance Company (“United

                    Property”) is a foreign insurance company engaging in the business of

                    insurance in the State of Texas. Defendant United Property may be served

                    with process by serving its Attorney for Service, C T Corporation System,

                    1999 Bryan St., Ste. 900, Dallas, Texas 75201. Plaintiffs request service of

                    process by certified mail, return receipt requested.

                                               JURISDICTION

             4.     The Court has jurisdiction over this cause of action because the amount in

                    controversy is within the jurisdictional limits of the Court.

             5.     The Court has jurisdiction over Defendant United Property because the

                    defendant is an insurance company that engages in the business of insurance

                    in the State of Texas, and Plaintiffs’ causes of action arise out of the

                    defendant’s business activities in the State of Texas.

                                                    VENUE

             6.     Venue is proper in Nueces County, Texas, because the insured property is

                    situated in Nueces County, Texas. TEX. CIV. PRAC. & REM. CODE §15.032.




                                                                                          Page 2


Copy from re:SearchTX
                   Case 2:19-cv-00232 Document 1-6 Filed on 08/14/19 in TXSD Page 3 of 16



                                                     FACTS

             7.      Plaintiffs are the owners of a Texas Homeowners Insurance Policy number

                     43 1001199726 00 (hereinafter referred to as “the Policy”), which was issued

                     by United Property & Casualty Insurance Company.

             8.      Plaintiffs own the insured property, which is specifically located at 3862

                     Davis Lane, Robstown, TX 78380, in Nueces County (hereinafter referred to

                     as “the Property”).

             9.      United Property & Casualty Insurance Company sold the Policy insuring the

                     Property to Plaintiffs.

             10.     On or about August 25, 2017, a massive hurricane struck Nueces County,

                     Texas, causing significant damage to many homes and businesses throughout

                     the region, including Plaintiffs’ property. Plaintiffs’ roof sustained extensive

                     damage during the hurricane. Plaintiffs’ home also sustained interior

                     damages during the storm, specifically the bathrooms, bedrooms, kitchen,

                     garage, septic system and breakers. Plaintiff’s sustained significant damage

                     to their personal property. Shortly after the hurricane, Plaintiffs submitted a

                     claim to United Property & Casualty Insurance Company against the Policy

                     for the damage to the Property sustained as a result of the storm.

                     Plaintiffs asked that United Property & Casualty Insurance Company cover

                     the cost of repairs to the Property pursuant to the Policy.

             11.     The claim number assigned by United Property & Casualty Insurance

                     Company is 2018TX020707.



                                                                                               Page 3


Copy from re:SearchTX
                   Case 2:19-cv-00232 Document 1-6 Filed on 08/14/19 in TXSD Page 4 of 16



             12.     Defendant United Property & Casualty Insurance Company assigned an

                     adjuster to the claim.     The adjuster assigned to Plaintiffs’ claim was

                     improperly trained and failed to perform a reasonable or adequate inspection

                     of the damages. During the course of the inspection, the adjuster made the

                     executive decision to deny most of Plaintiffs’ covered damages. Defendant

                     United Property & Casualty Insurance Company denied and/or omitted

                     coverage to virtually all of the damages to the roof, garage, bathrooms,

                     bedrooms, kitchen, septic system, breakers and Plaintiff’s personal property.

                     Furthermore, despite repeated requests, Defendants have refused to provide

                     Plaintiffs with any documentation regarding their findings on this matter. To

                     date, Plaintiffs have not received the full payment amount due under the

                     Policy, nor have they received any explanation from Defendant as to why

                     they ultimately issued underpayment of Plaintiffs’ damages.

             13.     As a result of the unreasonable investigation of Plaintiffs’ claim (including

                     not providing full coverage for the damages sustained by Plaintiffs and

                     under-scoping the damages during its investigation, thus denying adequate

                     and sufficient payment to Plaintiffs to repair its property), Plaintiffs’ claim

                     was improperly and unreasonably adjusted. The mishandling of Plaintiffs’

                     claim has also caused a delay in their ability to make necessary repairs to the

                     Property, which has resulted in additional and consequential damages. To

                     date, Plaintiffs have yet to receive the full payment to which they are entitled

                     under the Policy.



                                                                                               Page 4


Copy from re:SearchTX
                   Case 2:19-cv-00232 Document 1-6 Filed on 08/14/19 in TXSD Page 5 of 16



             14.     As detailed in the paragraphs below, United Property & Casualty Insurance

                     Company wrongfully denied Plaintiffs’ claim for repairs to the Property, even

                     though the Policy provided coverage for losses such as those suffered by

                     Plaintiffs. Furthermore, United Property & Casualty Insurance Company

                     underpaid some of Plaintiffs’ claims by not providing full coverage for the

                     damages sustained by Plaintiff, as well as under-scoping the damages during

                     the investigation.

             15.     To date, United Property & Casualty Insurance Company continues to delay

                     in the payment for the damages to the property. As such, Plaintiffs have not

                     been paid the full amount for the damages to their property.

             16.     Defendant United Property & Casualty Insurance Company failed to perform

                     its contractual duties to adequately compensate Plaintiffs under the terms of

                     the Policy. Specifically, it refused to pay the full proceeds due under the

                     Policy, although due demand was made for proceeds to be paid in an amount

                     sufficient to cover the damaged property, and all conditions precedent to

                     recovery upon the Policy had been carried out and accomplished by Plaintiffs.

                     United Property & Casualty Insurance Company’s conduct constitutes a

                     breach of the insurance contract between United Property & Casualty

                     Insurance Company and Plaintiffs.

             17.     Defendant United Property & Casualty Insurance Company misrepresented

                     to Plaintffs that much of the damage to the Property was not covered under

                     the Policy, even though the damage was caused by a covered occurrence.



                                                                                            Page 5


Copy from re:SearchTX
                   Case 2:19-cv-00232 Document 1-6 Filed on 08/14/19 in TXSD Page 6 of 16



                     Defendants United Property & Casualty Insurance Company’s conduct

                     constitutes a violation of the Texas Insurance Code, Unfair Settlement

                     Practices. TEX. INS. CODE §541.060(a)(1).

             18.     Defendant United Property & Casualty Insurance Company failed to make

                     an attempt to settle Plaintiff’s claim in a fair manner, although they were

                     aware of their liability to Plaintiffs under the Policy. Defendants United

                     Property & Casualty Insurance Company’s conduct constitutes a violation of

                     the Texas Insurance Code, Unfair Settlement Practices. TEX. INS. CODE

                     §541.060(a)(2)(A).

             19.     Defendant United Property & Casualty Insurance Company failed to explain

                     to Plaintiffs the reasons for their offer of an inadequate settlement.

                     Specifically, Defendant United Property & Casualty Insurance Company

                     failed to offer Plaintiffs adequate compensation, without any valid

                     explanation why full payment was not being made. Furthermore, Defendant

                     United Property & Casualty Insurance Company did not communicate that

                     any future settlements or payments would be forthcoming to pay for the

                     entire losses covered under the Policy, nor did they provide any explanation

                     for the failure to adequately settle Plaintiffs’ claim. Defendant United

                     Property & Casualty Insurance Company’s conduct constitutes a violation of

                     the Texas Insurance Code, Unfair Settlement Practices. TEX. INS. CODE

                     §541.060(a)(3).




                                                                                           Page 6


Copy from re:SearchTX
                   Case 2:19-cv-00232 Document 1-6 Filed on 08/14/19 in TXSD Page 7 of 16



             20.     Defendant United Property & Casualty Insurance Company refused to fully

                     compensate Plaintiffs, under the terms of the Policy, even though Defendant

                     United Property & Casualty Insurance Company failed to conduct a

                     reasonable investigation.     Specifically, Defendant United Property &

                     Casualty Insurance Company performed an outcome-oriented investigation of

                     Plaintiffs’ claim, which resulted in a biased, unfair, and inequitable

                     evaluation of Plaintiffs’ losses on the Property. Defendant United Property &

                     Casualty Insurance Company’s conduct constitutes a violation of the Texas

                     Insurance   Code,   Unfair    Settlement   Practices.   TEX.    INS.   CODE

                     §541.060(a)(7).

             21.     Defendant United Property & Casualty Insurance Company failed to meet its

                     obligation under the Texas Insurance Code regarding timely acknowledging

                     Plaintiff’s claim, beginning and investigation of Plaintiffs’ claim and

                     requesting all information reasonably necessary to investigate Plaintiffs’

                     claim, within the statutorily mandated time of receiving notice of Plaintiffs’

                     claim. Defendants United Property & Casualty Insurance Company’s conduct

                     constitutes a violation of the Texas Insurance Code, Unfair Settlement

                     Practices. TEX. INS. CODE §542.055.

             22.     Defendant United Property & Casualty Insurance Company failed to accept

                     or deny plaintiff’s full and entire claim within failed to accept or deny

                     Plaintiffs’ full and entire claim within the statutorily mandated time of

                     receiving all necessary information. United Property & Casualty Insurance



                                                                                             Page 7


Copy from re:SearchTX
                   Case 2:19-cv-00232 Document 1-6 Filed on 08/14/19 in TXSD Page 8 of 16



                     Company’s conduct constitutes a violation of the Texas Insurance Code,

                     Prompt Payment of Claims. TEX. INS. CODE §542.056.

             23.     Defendant United Property & Casualty Insurance Company failed to meet its

                     obligations under the Texas Insurance Code regarding payment of claim

                     without delay. Specifically, it has delayed full payment of Plaintiffs’ claim

                     longer than allowed, and, to date, Plaintiffs have not received full payment

                     for their claim. United Property & Casualty Insurance Company’s conduct

                     constitutes a violation of the Texas Insurance Code, Prompt Payment of

                     Claims. TEX. INS. CODE §542.058.

             24.     From and after the time Plaintiffs’ claim was presented to Defendant United

                     Property & Casualty Insurance Company, the liability of United Property &

                     Casualty Insurance Company to pay the full claim in accordance with the

                     terms of the Policy was reasonably clear. However, United Property &

                     Casualty Insurance Company has refused to pay Plaintiffs in full, despite

                     there being no basis whatsoever on which a reasonable insurance company

                     would have relied to deny the full payment. United Property & Casualty

                     Insurance Company’s conduct constitutes a breach of the common law duty of

                     good faith and fair dealing.

             25.     Defendant United Property & Casualty Insurance Company knowingly or

                     recklessly made false representations, as described above, as to material facts

                     and/or knowingly concealed all or part of material information from

                     Plaintiffs.



                                                                                              Page 8


Copy from re:SearchTX
                   Case 2:19-cv-00232 Document 1-6 Filed on 08/14/19 in TXSD Page 9 of 16



             26.     As a result of Defendants United Property & Casualty Insurance Company’s

                     wrongful acts and omissions, Plaintiffs were forced to retain the professional

                     services of the attorney and law firm who are representing them with respect

                     to these causes of action.

                                             CAUSES OF ACTION:

                     CAUSES OF ACTION AGAINST UNITED PROPERTY & CASUALTY

                                            INSURANCE COMPANY

                              NONCOMPLIANCE WITH TEXAS INSURANCE CODE:
                                   UNFAIR SETTLEMENT PRACTICES

             27.     Defendant United Property & Casualty Insurance Company is liable to

                     Plaintiffs for intentional breach of contract, as well as intentional violations

                     of the Texas Insurance Code and intentional breach of the common law duty

                     of good faith and fair dealing.

                                              BREACH OF CONTRACT

             28.     Defendant United Property & Casualty Insurance Company’s conduct

                     constitutes a breach of the insurance contract made between United Property

                     & Casualty Insurance Company and Plaintiffs.

             29.     Defendant United Property & Casualty Insurance Company’s failure and/or

                     refusal, as described above, to pay the adequate compensation as it is

                     obligated to do under the terms of the Policy in question, and under the laws

                     of the State of Texas, constitutes a breach of United Property & Casualty

                     Insurance Company’s insurance contract with Plaintiffs.




                                                                                               Page 9


Copy from re:SearchTX
                   Case 2:19-cv-00232 Document 1-6 Filed on 08/14/19 in TXSD Page 10 of 16



                                NONCOMPLIANCE WITH TEXAS INSURANCE CODE:
                                     UNFAIR SETTLEMENT PRACTICES

             30.     Defendant United Property & Casualty Insurance Company’s conduct

                     constitutes multiple violations of the Texas Insurance Code, Unfair

                     Settlement Practices. TEX. INS. CODE §541.060(a). All violations under this

                     article are made actionable by TEX. INS. CODE §541.151.

             31.     Defendant United Property & Casualty Insurance Company’s unfair

                     settlement practice, as described above, of misrepresenting to Plaintiffs

                     material facts relating to the coverage at issue, constitutes an unfair method

                     of competition and an unfair and deceptive act or practice in the business of

                     insurance. TEX. INS. CODE §541.060(a)(1).

             32.     Defendant United Property & Casualty Insurance Company’s unfair

                     settlement practice, as described above, of failing to attempt in good faith to

                     effectuate a prompt, fair, and equitable settlement of the claim, even though

                     United Property & Casualty Insurance Company’s liability under the Policy

                     was reasonably clear, constitutes an unfair method of competition and an

                     unfair and deceptive act or practice in the business of insurance. TEX. INS.

                     CODE §541.060(a)(2)(A).

             33.     Defendant United Property & Casualty Insurance Company’s unfair

                     settlement practice, as described above, of failing to promptly provide

                     Plaintiffs with a reasonable explanation of the basis in the Policy, in relation

                     to the facts or applicable law, for its offer of a compromise settlement of the

                     claim, constitutes an unfair method of competition and an unfair and

                                                                                             Page 10


Copy from re:SearchTX
                   Case 2:19-cv-00232 Document 1-6 Filed on 08/14/19 in TXSD Page 11 of 16



                     deceptive act or practice in the business of insurance.         TEX. INS. CODE

                     §541.060(a)(3).

             34.     Defendant United Property & Casualty Insurance Company’s unfair

                     settlement practice, as described above, of failing within a reasonable time to

                     affirm or deny coverage of the claim to Plaintiffs, or to submit a reservation of

                     rights to Plaintiffs, constitutes an unfair method of competition and an unfair

                     and deceptive act or practice in the business of insurance. TEX. INS. CODE

                     §541.060(a)(4).

             35.     Defendant United Property & Casualty Insurance Company’s unfair

                     settlement practice, as described above, of refusing to pay Plaintiffs’ claim

                     without conducting a reasonable investigation, constitutes an unfair method

                     of competition and an unfair and deceptive act or practice in the business of

                     insurance. TEX. INS. CODE §541.060(a)(7).

                                NONCOMPLIANCE WITH TEXAS INSURANCE CODE:
                                        THE PROMPT PAYMENT OF CLAIMS


             36.     Defendant United Property & Casualty Insurance Company’s conduct

                     constitutes multiple violations of the Texas Insurance Code, Prompt Payment

                     of Claims. All violations made under this article are made actionable by TEX.

                     INS. CODE §542.060.

             37.     Defendant United Property & Casualty Insurance Company’s failure to

                     acknowledge receipt of Plaintiff’s claim, commence investigation of the claim,

                     and request from Plaintiffs all items, statements, and forms that it

                     reasonably believed would be required within the applicable time constraints,
                                                                                              Page 11


Copy from re:SearchTX
                   Case 2:19-cv-00232 Document 1-6 Filed on 08/14/19 in TXSD Page 12 of 16



                     as described above, constitutes a non-prompt payment of claims and a

                     violation of TEX. INS. CODE §542.055.

             38.     Defendant United Property & Casualty Insurance Company’s failure to notify

                     Plaintiffs in writing of its acceptance or rejection of the claim within the

                     applicable time constraints constitutes a non-prompt payment of the claim.

                     TEX. INS. CODE §542.056.

             39.     Defendant United Property & Casualty Insurance Company’s delay of the

                     payment of Plaintiff’s claim following its receipt of all items, statements, and

                     forms reasonably requested and required, longer than the amount of time

                     provided for, as described above, constitutes a non-prompt payment of the

                     claim. TEX. INS. CODE §542.058.

                           BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING

             40.     Defendant United Property & Casualty Insurance Company’s conduct

                     constitutes a breach of the common law duty of good faith and fair dealing

                     owed to insureds in insurance contracts.

             41.     Defendant United Property & Casualty Insurance Company’s failure, as

                     described above, to adequately and reasonably investigate and evaluate

                     Plaintiff’s claim, although at that time United Property & Casualty

                     Insurance Company knew or should have known by the exercise of

                     reasonable diligence that its liability was reasonably clear, constitutes a

                     breach of the duty of good faith and fair dealing.




                                                                                             Page 12


Copy from re:SearchTX
                   Case 2:19-cv-00232 Document 1-6 Filed on 08/14/19 in TXSD Page 13 of 16



                                                      KNOWLEDGE

             42.        Each of the acts described above, together and singularly, was done

                     “knowingly,” as that term is used in the Texas Insurance Code, and was a

                     producing cause of Plaintiffs’ damages described herein.

                                                    DAMAGES

             43.     Plaintiffs would show that all of the aforementioned acts, taken together or

                     singularly, constitute the producing causes of the damages sustained by

                     Plaintiffs.

             44.     As previously mentioned, the damages caused by the storm have not been

                     properly addressed or repaired in the time since the event, causing further

                     damages to the Property, and causing undue hardship and burden to

                     Plaintiffs. These damages are a direct result of Defendant United Property &

                     Casualty Insurance Company’s mishandling of Plaintiff’s claim in violation of

                     the laws set forth above.

             45.     For breach of contract, Plaintiffs are entitled to regain the benefit of the

                     bargain, which is the amount of the claim, together with attorney’s fees.

             46.     For noncompliance with the Texas Insurance Code, Unfair Settlement

                     Practices, Plaintiffs are entitled to actual damages, which include the loss

                     of the benefits that should have been paid pursuant to the policy, mental

                     anguish, court costs, and attorney’s    fees. For knowing conduct of the acts

                     described above, Plaintiffs ask for three times their actual   damages.     TEX.

                     INS. CODE §541.152.



                                                                                               Page 13


Copy from re:SearchTX
                   Case 2:19-cv-00232 Document 1-6 Filed on 08/14/19 in TXSD Page 14 of 16



             47.     For noncompliance with Texas Insurance Code, Prompt Payment of Claims,

                     Plaintiffs are entitled to the amount of their claim, as well as eighteen (18)

                     percent interest per annum on the amount of such claim as damages,

                     together with attorney’s fees. TEX. INS. CODE §542.060.

             48.     For breach of the common law duty of good faith and fair dealing, Plaintiffs

                     are entitled to compensatory damages, including all forms of loss resulting

                     from the insurer's breach of   duty,   such   as   additional   costs,   economic

                     hardship, losses due to nonpayment of the      amount     the    insurer    owed,

                     exemplary damages, and damages for emotional distress.

             49.     For the prosecution and collection of its claim, Plaintiffs have been compelled

                     to engage the services of the attorney whose name is subscribed to this

                     pleading.   Therefore, Plaintiffs are entitled to recover a sum for the

                     reasonable and necessary services of    Plaintiff’s attorney in the preparation

                     and trial of its action, including any appeals to the Court of Appeals and/or

                     the Supreme Court of Texas.

                                                JURY DEMAND

             50.     Plaintiffs hereby requests that all causes of action alleged herein be tried

                     before a jury consisting of citizens residing in Nueces County, Texas.




                                                                                                Page 14


Copy from re:SearchTX
                   Case 2:19-cv-00232 Document 1-6 Filed on 08/14/19 in TXSD Page 15 of 16



                                            WRITTEN DISCOVERY

                                          REQUESTS FOR DISCLOSURE

             51.     Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Defendant is

                     requested to disclose, within 50 days of service of this request, the

                     information or material described in Texas Rule of Civil Procedure 194.2.

                                                    PRAYER

                     WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray that upon trial

                     hereof, said Plaintiffs have and recover such sums as would reasonably and

                     justly compensate it in accordance with the rules of law and procedure, as to

                     actual damages, treble damages under the Texas Insurance Code, and all

                     punitive and exemplary damages as may be found. In addition, Plaintiffs

                     request the award of attorney’s fees for the trial and any appeal of its case,

                     for all costs of Court on its behalf expended, for prejudgment and

                     postjudgment interest as allowed by law, and for any other and further relief,

                     either at law or in equity, to which it may show itself justly entitled.    In

                     accordance with Rule 47 of the Texas Rules of Civil Procedure, Plaintiffs

                     seeks monetary relief of $74,999 or less.




                                                                                            Page 15


Copy from re:SearchTX
                 Case 2:19-cv-00232 Document 1-6 Filed on 08/14/19 in TXSD Page 16 of 16



                                                       Respectfully submitted,

                                                       CARRIGAN & ANDERSON, PLLC

                                                       /s/David M. Anderson
                                                       David M. Anderson
                                                       State Bar No. 24064815
                                                       Stephen P. Carrigan
                                                       State Bar No. 03877000
                                                       101 N. Shoreline Blvd., Suite 420
                                                       Corpus Christi, Texas 78401
                                                       (361) 884-4433 (Office)
                                                       (361) 884-4434 (Facsimile)
                                                       anderson@ccatriallaw.com
                                                       scarrigan@ccatriallaw.com

                                                       ATTORNEYS FOR PLAINTIFFS




                                                                                      Page 16


Copy from re:SearchTX
